DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 are currently pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, claim 6 recites the limitation of “wherein the cushioning member is fixed to the supporting member outside the engagement groove and is not fixed to the supporting member inside the engagement groove”. However, it is not clear how the cushioning member is not being fixed to the inside of the engagement groove of the supporting member. In all the embodiments of the instant invention, the cushion member 10 is fixed to the inside of the engagement groove 2a of the supporting member 2 in order to suppress the generation of contact noise between the supporting member and the plate portion of the solar panel module (see [0023]). The Examiner wishes to point out that Fig.6B shows an intermediate step, where the cushioning member is fixed to the outside of the engagement groove 2a, because as explained in the instant specification, the cushioning member 10 would be disposed inside the engagement groove by pushing the cushioning member 10 into the engagement groove by the plate portion [0026]. Once the cushioning member is pushed inside the engagement groove, it is considered to be fixed to the inside of the engagement groove of the supporting member. Clarification is required.
Regarding claim 7, claim 7 recites the limitation "frame" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., JP 2018030588 (cited in IDS, English translation attached for citations) in view of Kusakabe et al., JP 2003209271 (cited in IDS, English translation attached for citations).
Regarding claim 1, Kobayashi teaches a structure (Fig.1-5) comprising:
A float (10; Fig.5);
A solar panel module (P; Fig.5) comprising a plate portion (Pa); 
A supporting member (11; Fig.5) fixed to the float 10 and supporting the plate portion, wherein the plate portion (Pa) is supported so as to be capable of moving relative to the supporting member;
A spacer portion (19; Fig.5) disposed between the supporting member 11 and the plate portion (Pa).
Kobayashi does not specifically teach that the spacer portion is a cushioning member.
However, in the same field of endeavor, Kusakabe teaches a solar battery power generation (Fig.1-5) for installation on water (abstract) comprising a solar panel module 3 comprising a plate portion (edge portion of the solar cell module 3), a supporting member (frame 2 and module pressing member 4), wherein the plate portion of the solar module is supported by the supporting member and a rubber packing 5 is disposed between the support member and the plate portion of the module. The rubber packing 5 corresponds to the claimed “cushioning member”.
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select a rubber material for the spacer of Kobayashi in order to provide sufficient sealing property between the support member and the solar panel as taught by Kusakabe (see page 3 of English translation).
	Regarding claim 2, Modified Kobayashi teaches that the supporting member 11 comprises an engagement groove 11b (see Fig.5 of Kobayashi) engaged with the plate portion (Pa), and the plate portion is capable to be movable in the engagement groove.
	Regarding claim 3, modified Kobayashi teaches that the solar panel module comprises a solar panel (P), but does not specifically teach a frame supporting the solar panel.
	However, Kusakabe as discussed above comprises a frame 2 around the solar panel 3 (See Fig.5) in order to provide support for the solar panel.
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to provide a frame around the solar panel (P) of Kobayashi in order to provide support for the panel.
	The plate portion (Pa) of modified Kobayashi would be provided on the frame and the engagement groove (11b) is configured to open in an outward direction of the frame. Note that the outward direction of the frame is not defined in the claim. Any direction along the frame could correspond to the outward direction of the frame and its corresponding opposite direction would read on an inward direction of the frame.
	Regarding claim 4, modified Kobayashi teaches that the solar panel module comprises a solar panel (P), the plate portion (Pa) is provided on the solar panel, and  the engagement groove (11b) is configured to open in an inward direction of the solar panel. Note that the inward direction of the solar panel is not defined in the claim. Any direction along the solar panel could correspond to the inward direction of the solar panel and its corresponding opposite direction would read on an outward direction of the solar panel.
	
	Regarding claim 5, Kobayashi teaches that a distance between inner surfaces in the engagement groove 11b of the supporting member is larger than a thickness of the plate portion (Pa) (See Fig.5 of Kobayashi that shows the plate portion fits within the inner surfaces of the engagement portion).
	Regarding claim 6, modified Kobayashi teaches that the cushioning member (19; Fig.5) is foxed to the supporting member outside the engagement groove and is not fixed to the supporting member inside the engagement groove (See figure below). 

    PNG
    media_image1.png
    705
    831
    media_image1.png
    Greyscale

Regarding claim 7, modified Kobayashi teaches that the supporting member 11 is capable of supporting the plate portion (Pa) provided on an upper side of the frame. Note that the frame of the modified Kobayashi would be around the solar panel (P) and the plate portion (Pa) would be provided on an upper side of the frame.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/               Primary Examiner, Art Unit 1726